DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21 and 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 12, respectively, of prior U.S. Patent No. 10,997,094 B2. This is a statutory double patenting rejection. The elements removed from patent claims 1 and 12 are re-introduced by application claims 21 and 22 and therefore claims 21 and 22 are directed to the same invention as patent claims 1 and 12.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,094 B2. Although the claims at issue the patent claims include all of the limitations in the application claims plus some other limitations as note below.
Application
‘094 Patent
1. A memory system, comprising: a plurality of memory dies; and a controller coupled with the plurality of memory dies via a 5plurality of channels and configured to perform a correlation operation on at least some read requests among a plurality of read requests inputted from an external device so that the plurality of memory dies output plural pieces of data corresponding to the plurality of read requests via the plurality of channels in an interleaving way.
1. A memory system, comprising: a plurality of memory dies; and a controller coupled with the plurality of memory dies via a plurality of channels and configured to perform a correlation operation on at least some read requests among a plurality of read requests inputted from an external device so that the plurality of memory dies output plural pieces of data corresponding to the plurality of read requests via the plurality of channels in an interleaving way, wherein the controller is configured to determine when to perform the correlation operation based on a number of the plurality of read requests.
2. The memory system according to claim 1, wherein the controller is configured to perform the correlation operation when a number of pieces of data stored in an output buffer before being outputted to the external device, is greater than a threshold.
2. The memory system according to claim 1, wherein the controller is configured to perform the correlation operation when a number of pieces of data stored in an output buffer before being outputted to the external device, is greater than a threshold.
3. The memory system according to claim 2, wherein the output buffer includes a queue capable of outputting stored data according to an input sequence of the stored data, and the controller is configured to determine the threshold based on 20a first data input/output speed between the external device and the memory system and a second data input/output speed between the controller and the plurality of memory dies.
3. The memory system according to claim 2, wherein the output buffer includes a queue capable of outputting stored data according to an input sequence of the stored data, and the controller is configured to determine the threshold based on a first data input/output speed between the external device and the memory system and a second data input/output speed between the controller and the plurality of memory dies.

4. The memory system according to claim 1, wherein the controller is configured to skip the correlation operation when the number of the plurality of read requests is less than a number of the plurality of memory dies.
5. The memory system according to claim 1, wherein the controller is configured to skip the correlation operation on a first read request to a (n-1)th read request among the plurality of read requests, and perform the correlation operation on an n-th read request to a last 10read request among the plurality of read requests, and wherein n is a number of the plurality of channels.
6. The memory system according to claim 1, wherein the controller is configured to skip the correlation operation on a first read request to a (n−1)th read request among the plurality of read requests, and perform the correlation operation on an n-th read request to a last read request among the plurality of read requests, and wherein n is a number of the plurality of channels.
6. The memory system according to claim 4, wherein the controller is configured to stop the correlation operation on remaining 15read requests not yet correlated when a number of remaining read requests is less than the number of the plurality of memory dies.
5. The memory system according to claim 4, wherein the controller is configured to stop the correlation operation on remaining read requests not yet correlated when a number of remaining read requests is less than the number of the plurality of memory dies.
7. The memory system according to claim 1, wherein the controller is configured to allocate a physical location in the plurality of 20memory dies for programming each piece of data, regardless of a logical address associated with the piece of data, and the controller is configured to perform the correlation operation based on map data.
7. The memory system according to claim 1, wherein the controller is configured to allocate a physical location in the plurality of memory dies for programming each piece of data, regardless of a logical address associated with the piece of data, and the controller is configured to perform the correlation operation based on map data.
8. The memory system according to claim 1, wherein the controller is configured to allocate a physical location in the plurality of memory dies, based on a number of the plurality of memory dies and a logical 


9. The memory system according to claim 1, further comprising: a memory for storing map data; an input buffer for storing the plurality of read requests; and an output buffer for storing plural pieces of data outputted to the external device.
10. The memory system according to claim 9, wherein the controller includes: buffer control circuitry configured to monitor states of the input buffer and the output buffer to determine whether to perform the correlation operation; 20correlation circuitry configured to proceed, stop or skip the correlation operation on the plurality of read requests based on a number of the plurality of read requests received, and to transfer a correlated read request earlier than an uncorrelated read request among the plurality of read requests; and 85operation control circuitry configured to perform an address translation on the plurality of read requests according to a transferred sequence of the plurality of read requests, and to transfer the plurality of read requests to the plurality of memory dies via the plurality of 5channels.
10. The memory system according to claim 9, wherein the controller includes: buffer control circuitry configured to monitor states of the input buffer and the output buffer to determine whether to perform the correlation operation; correlation circuitry configured to proceed, stop or skip the correlation operation on the plurality of read requests based on a number of the plurality of read requests received, and to transfer a correlated read request earlier than an uncorrelated read request among the plurality of read requests; and operation control circuitry configured to perform an address translation on the plurality of read requests according to a transferred sequence of the plurality of read requests, and to transfer the plurality of read requests to the plurality of memory dies via the plurality of channels.
11. The memory system according to claim 10, wherein the controller is configured to store a correlation rate of the correlation operation, and to determine at least one 


12. A method for operating a memory system, comprising: receiving a plurality of read requests inputted from an external device; determining when to perform a correlation operation on the plurality of read requests based on a number of the plurality of read requests received; performing the correlation operation on some read requests among the plurality of read requests based on a determination result; performing an address translation for a correlated read request to transfer the correlated read request to a plurality of memory dies via a plurality of channels; receiving data corresponding to the correlated read request from the plurality of memory dies via the plurality of channels in an interleaving way; and outputting the data to the external device.
13. The method according to claim 12, further comprising: performing an address translation for an uncorrelated read 5request to transfer the uncorrelated read request to a plurality of memory dies via a plurality of channels; and receiving other data corresponding to the uncorrelated read request from the plurality of memory dies to output the other data to the external device.
13. The method according to claim 12, further comprising: performing an address translation for an uncorrelated read request to transfer the uncorrelated read request to a plurality of memory dies via a plurality of channels; and receiving other data corresponding to the uncorrelated read request from the plurality of memory dies to output the other data to the external device.

14. The method according to claim 12, wherein the determining when to perform the correlation operation includes: determining when a number of pieces of data stored in an output buffer before being outputted to the external device, is greater than a threshold, and wherein the threshold is determined based on a first data input/output speed between the external device and the memory system and a second data input/output speed between a controller and the plurality of memory dies.
15. The method according to claim 12, wherein the performing the correlation operation includes: 87skipping the correlation operation when the number of the plurality of read requests received is less than a number of the plurality of memory dies.  
15. The method according to claim 12, wherein the performing the correlation operation includes: skipping the correlation operation when the number of the plurality of read requests received is less than a number of the plurality of memory dies.
16. The method according to claim 12, wherein the performing the correlation operation includes: skipping the correlation operation on a first read request to a (n- 1)th read request among the plurality of read requests; and performing the correlation operation on n-th read request to a 10last read request among the plurality of read requests, wherein n is a number of the plurality of channels.
16. The method according to claim 12, wherein the performing the correlation operation includes: skipping the correlation operation on a first read request to a (n−1)th read request among the plurality of read requests; and performing the correlation operation on n-th read request to a last read request among the plurality of read requests, wherein n is a number of the plurality of channels.
17. The method according to claim 16, wherein the performing the correlation operation further includes: 15stopping the correlation operation on remaining read requests not yet correlated when a number of 


18. The method according to claim 12, further comprising: allocating a physical location in the plurality of memory dies for programming each piece of data, regardless of a logical address associated with the piece of data, wherein the correlation operation is performed based on map data.
19. The method according to claim 12, further comprising: allocating a physical location in the plurality of memory dies, based on a number of the plurality of dies and a logical address 5associated with each piece of data, wherein the correlation operation is performed based on logical addresses corresponding to the plurality of read requests.
19. The method according to claim 12, further comprising: allocating a physical location in the plurality of memory dies, based on a number of the plurality of dies and a logical address associated with each piece of data, wherein the correlation operation is performed based on logical addresses corresponding to the plurality of read requests.
20. The method according to claim 12, wherein the performing 10the correlation operation includes: proceeding, stopping or skipping the correlation operation to the plurality of read requests based on the number of the plurality of read requests; transferring a correlated read request earlier than an 15uncorrelated read request among the plurality of read requests; and storing a correlation rate of the correlation operation to determine at least one threshold used as a reference for determining whether to proceed, stop or skip the correlation based on the correlation rate, a number of the plurality of channels and a number of 20the plurality of memory dies.
20. The method according to claim 12, wherein the performing the correlation operation includes: proceeding, stopping or skipping the correlation operation to the plurality of read requests based on the number of the plurality of read requests; transferring a correlated read request earlier than an uncorrelated read request among the plurality of read requests; and storing a correlation rate of the correlation operation to determine at least one threshold used as a reference for determining whether to proceed, stop or skip the correlation based on the correlation rate, a number of the plurality of channels and a number of the plurality of memory dies.

Duty to Disclose
Applicant is reminded of the duty to disclose information that is material to the patentability of the claims as required by 37 CFR 1.56.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references were also cited in the parent application and show memory controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186